DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 21 January 2021 fails to place the application in condition for allowance. 
Claims 1, 5-10, 13-15, 18-21, 24-25, 28-35, and 37-41 are currently pending and under examination.

Status of Rejections
The previous rejections of claims 39 and 40 are currently maintained.
All other previous rejections are withdrawn due to Applicant’s amendment filed 21 January 2021 due to the deletion of the specific counter electrode materials.
However, the rejections provided herein are still rejected over previously cited Kurkina, Achee, and Chen in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By virture of the change of dependancy of claim 24, which is now dependent upon claim 39 which discloses pretreatment of the working electrode, claim 25 is a mere repeat of previously recited limitations..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 13-15, 18-20, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurkina et al (EP 2878709 A1) in view of Achee, Chen et al (CN104925791 A1 as provided with the IDS dated 15 July 2020).
As to claims 1 and 41, Kurkina discloses a method of making a high quality graphene (Abstract) comprising:
	Providing an electrochemical cell ([0010]) wherein the electrochemical cell comprises:
One or more working electrodes ([0010] first electrode)
One or more counter electrodes ([0010] second electrode)
An aqueous electrolyte ([0010 liquid electrolyte], [0021]) comprising two or more exfoliating ions, wherein the exfoliating ions are of different sizes ([0010] ammonium cation, inorganic sulfur containing anion, with specific example of ammonium sulfate – [0078] thus reading on instant claims 2, 3,)
	Exfoliating the working electrode to produce high quality graphene ([0010], [0078], among other passages )

	and wherein the electrolyte is not acidic ([0022]).
	Kurkina fails to explicitly disclose a combination of compounds in the electrolyte or the composition of the counter electrode.
	Achee discloses that the electrolyte may comprise combinations of ammonium sulfate, sodium nitrate, and sodium phosphate ([0092]). Chen discloses using a combination of different chemicals in the electrolytes, such as ammonium sulfate and sodium nitrate ([0028])
	Thus would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used more than one compound in the specific example of Kurkina as taught by Achee OR Chen because Achee and Chen explicitly cites that combinations of each may be used and thus amounts to prima facie obvious combination of compounds for the electrolyte of the exfoliation of graphite since each are recognized for the intended use as such. See MPEP 2144.07 and 2143 I A.
	As to the limitation “wherein the two or more exfoliating ions are used step wise, wherein one exfoliating ion is used in a first electrolyte solution containing a first compound selected from the group consisting of ammonium sulfate, sodium nitrate, and trisodium phosphate and then another exfoliating ion is used in a second electrolyte solution containing a second 
	Kurkina discloses that the electrolyte may be modified during the exfoliation, specifically the concentrations changing over a process, via addition or depletion of the cations and anions ([0035]) thus establishing a “first electrolyte solution” and a “second electrolyte solution”. Kurkina also discloses adding additive at the beginning or during the exfoliation, thus providing a first and second electrolyte solutions ([0038]). Thus, the ions would be both used in each solution, but nevertheless establish a first and second electrolyte solutions. Since one exfoliating ion is used in a first solution due its presence, and the second ion used in the second electrolyte solution, the limitation as instantly claimed would be met as there is no recitation of a) specifically how the two electrolytes are incorporated into the method, or b) that the first solution does not have a second ion and the second solution does not have a first ion. In other words, there is nothing in the claims precluding using a) both exfoliating ions in both steps, b) that the first or second electrolyte solutions have different chemicals from the list, i.e. if one is used in the first then it’s not used in the second, or c) which ions are used in each step. 

As to claims 8, Kurkina discloses wherein the working electrode comprises natural or synthetic graphite, pyrolytic graphite, intercalated graphite, carbon fiber, flates, particles, or platelets ([0014]-[0016]).

As to claim 9, Kurkina discloses wherein the working electrode may be preseed together poser or flacks in a rod ([0017])

As to claims 10, Kurkina fails to explicitly disclose wherein the working electrode is pretreated.
	Achee discloses pretreating the working electrode via a thermal treatment ([0119]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a pretreatment as taught by Achee in the method of Kurkina in order to prepare the graphite for exfoliation.

As to claims 13-15, Kurkina discloses wherein the voltage applies falls within the instantly claimed range ([0042] and [0078]).

As to claim 18, the recitation of “wherein the graphene is continuously removed from the electrolytic cell and continuously manufactured” is inherently met by the removal procedures recited in Kurkina ([0052]-[0054] absent further recitation of the removal processes).

As to claims 19 and 20, Kurkina discloses wherein the polarity is alternating ([0050]-[0051]) which can inherently be specified by duty cycle and/or ramped since the recitation of “can be” does not impart further limitation as to the instant claim language, but rather an option of how the alternating polarity is applied.

As to claim 21, Kurkina fails to explicitly disclose the use of a membrane enclosure or bag.
	Achee discloses wherein the electrodes are within a membrane (#100 in Figures 3-7).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a membrane as taught by Achee in the method of Kurkina because it allows to maintain a pressure on the graphite material to maintain the condition necessary for the exfoliation (Achee [0044]).
	


Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurkina, as modified by Achee and Chen, in view of Hossain et al (Electrocimica Acta, vol. 216, pp. 253-260).
As to claims 5, 6, and 7, Kurkina, as modified by Achee and Chen, fails to explicitly the temperature of the electrolyte. 
	Hossain discloses that it was conventional to use a room temperature with the use of ammonium sulfate electrolytes previously reported by Parvez (pg. 253 col. 2 1st full paragraph). Hossain further demonstrates that the temperature is a result effective variable, where lower temperatures produce a higher yield of graphene (Table 1).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a room temperature ammonium sulfate electrolyte as taught by Hossain in the method and apparatus of Kurkina, as modified by Achee and Chen, because room temperature is a recognized temperature suitable for the intended use of exfoliating graphene in .

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Achee, as modified by Chen and Li OR Mukherjee, in view of previously cited Yang.
As to claims 37-38, Kurkina, as modified by Achee and Chen, fails to explicitly disclose the use of radical scavengers as instantly claimed.
	Yang discloses use of (2,2,6,6-tetramethylpiperdin-1-yl)oxyl as a radical scavenger (Fig. 1a as required by instant claims 37, 38, 39, and 40) in ammonium sulfate electrolytes.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was failed to have used the radial scavenger as taught by Yang in the apparatus and method of Kurkina, as modified by Achee and Chen, because it allows for the production of large graphene sheets and removed hydroxide ions generated during electrolysis and thus prevents defects upon formation (Yang Abstact).

Claims 39-40, 24, 25, 28-30, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al (J. American Chem. Soc., vol. 137, pp. 13927-13932, 2015) in view of Achee, and Chen et al (CN104925791 A1 as provided with the IDS dated 15 July 2020).
As to claims 39 and 40, Yang discloses an electrochemical cell (Fig. 1a) wherein the electrochemical cell comprises:
		One or more working electrodes (Fig. 1a graphite) an air treatment and a thermal treatment (See Supplemental Information “Graphite Exfoliation” section).

An aqueous electrolyte comprising two or more exfoliating ions, wherein the exfoliating ions are of different sizes (Fig. 1a ammonium sulfate) which contains (2,2,6,6-tetramethylpiperdin-1-yl)oxyl as a radical scavenger (Fig. 1a as required by claims 39, and 40)
	Yang fails to explicitly disclose a combination of compounds in the electrolyte.
	Achee discloses that the electrolyte may comprise combinations of ammonium sulfate, sodium nitrate, and sodium phosphate ([0092]). Chen discloses using a combination of different chemicals in the electrolyts, such as ammonium sulfate and sodium nitrate ([0028])
	Thus would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used more than one compound in the specific example of Yang as taught by Achee OR Chen because Achee and Chen explicitly cites that combinations of each may be used and thus amounts to prima facie obvious combination of compounds for the electrolyte of the exfoliation of graphite since each are recognized for the intended use as such. See MPEP 2144.07 and 2143 I A.
	As to the recitation of “wherein the working electrode is pretreated…” is drawn towards a method steps of using the cell as instantly claimed. Under MPEP 2114 II, the manner of operating the device does not differentiate the apparatus claim from the prior art. Further, the recitation may be interpreted as a product by process claim of making a working electrode, thus since these methods fail to differentiate the processes based on the structure of the working electrode, the claim is deemed anticipated. 

As to clam 24, Yang discloses wherein the working electrode is graphite, which must inherently by synthetic or natural (See citation above “rolled graphite foil” p. 13928 col. 1 last 4 lines).

As to claim 25, Yang discloses an air treatment and a thermal treatment (See Supplemental Information “Graphite Exfoliation” section).

As to claims 28-30, Yang discloses applying 10 V (p. 13928 col. 2 1st partial paragraph).

As to claim 35, Yang fails to explicitly disclose the use of a membrane enclosure or bag.
	Achee discloses wherein the electrodes are within a membrane (#100 in Figures 3-7).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a membrane as taught by Achee in the apparatus of Yang because it allows to maintain a pressure on the graphite material to maintain the condition necessary for the exfoliation (Achee [0044])


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as modified by Achee and Chen, in view of Hossain et al (Electrocimica Acta, vol. 216, pp. 253-260).
As to claims 31 and 32 Yang, as modified by Achee and Chen,fails to explicitly the temperature of the electrolyte. 
st full paragraph). Hossain further demonstrates that the temperature is a result effective variable, where lower temperatures produce a higher yield of graphene (Table 1).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a room temperature ammonium sulfate electrolyte as taught by Hossain in the method and apparatus of Yang, as modified by Achee and Chen, because room temperature is a recognized temperature suitable for the intended use of exfoliating graphene in ammonium sulfate electrolyte (See MPEP 2144.07) and further to optimize the temperature since the temperature is identified as a result effective variable where lower temperature has a higher yield (See MPEP 2144.05 II B).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as modified by Achee and Chen, in view of Kurkina.
As to claims 33 and 34, Yang, as modified by Achee and Chen, fails to explicitly disclose wherein the voltage is of alternating polarity and specified by a duty cycle or is ramped. 
	Kurkina discloses wherein the polarity is alternating ([0050]-[0051]) which can inherently be specified by duty cycle and/or ramped since the recitation of “can be” does not impart further limitation as to the instant claim language, but rather an option of how the alternating polarity is applied.	
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an alternating polarity specified by a duty cycle or tamp as taught by Kurkina in the method and apparatus of Yang, as modified by Achee and Chen, prima facie obvious since it is recognized for its intended use of exfoliating graphene with a graphite electrode. (See MPEP 2144.07).

Response to Arguments
Applicant's relevant arguments towards Kurkina, as modified by Chen and Achee, filed 21 January 2021 have been fully considered but they are not persuasive. Applicant provides a summary of the Examiner’s previous citation on pg. 9 1st paragraph.  Applicant concedes that the pH of Kurkina can have any pH, which includes being non acidic, thus displacing Applicant’s arguments that Kurkina fails to disclose said limitation.
In response to Applicant’s argument that Achee discloses said compounds but does not use them stepwise, this argument is not persuasive because of the broadest reasonable interpretation as applied above and Achee is not relied upon as such. Applicant does not appear to contend said interpretation. Notably, Kurkina discloses using plural ions, i.e. both ammonium and/or sulfate ions – see [0010] “ammonium cation” “Sulphur-containing anion”. The claims are silent as to what specific ions are used in each step or stepwise. Optionally, both ions are can be used in each step without preclusion and each first or second electrolyte established through the inherent changing of concentrations as disclosed by Kurkina.
In response to Applicant’s argument that Yang does not disclose a pretreatment with respect to instant claim 39, said limitations was interpreted as a product-by-process limitation in accordance with previous claim 25 and was inadvertently not copied to claim 39. However, the interpretation is deemed correct and the limitation identical. Furthermore, upon further 
No further arguments are presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795